UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7008


ROBERT LEE WINFIELD, JR.,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00316-REP)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Winfield, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Lee Winfield, Jr., seeks to appeal the district

court’s order construing his writ of error coram nobis as a

successive     28    U.S.C.A.       § 2255       (West    Supp.       2011)     motion    and

dismissing it on that basis.            The order is not appealable unless

a    circuit     justice       or     judge        issues         a     certificate        of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies     this       standard           by      demonstrating          that

reasonable     jurists      would      find        that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief     on   procedural           grounds,         the       prisoner      must

demonstrate     both    that    the     dispositive            procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently       reviewed         the     record       and    conclude     that

Winfield has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with    oral    argument        because        the       facts      and    legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3